[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO QUASH SUBPOENA
On April 19, 1991, Patricia Beverly filed motion to quash a subpoena served upon her by the State of Connecticut, in a criminal prosecution against her husband Robert L. Beverly. As grounds for the motion, the movant states that: (1) The subpoena was issued by David Shepack, Assistant State's Attorney to compel her to testify on behalf of the State of Connecticut against her husband, Robert L. Beverly, in a criminal prosecution against him; (2) she elects to refuse to testify against her husband in this prosecution; (3) the subpoena, if enforced, would deny to her her rights, under the common law and under the provisions of Conn. Gen. Stat. 54-84a; and (4) by issuing this subpoena and purporting to maker her a witness in the case the State is preventing her from attending the trial in further denial of her rights. CT Page 3403
Conn. Gen. Stat. 54-84a provides that: "If any person on trial for crime has a husband or wife, he or she shall be a competent witness but may elect or refuse to testify for or against the accused. . ."
The movant has a statutory right to refuse to testify against her husband in the criminal prosecution pending against him. Accordingly, the motion to quash is granted.
DRANGINIS, J. CT Page 3404